DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted February 12, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph 35, line 10 recites “inner cylinder 130” however line 7 previously assigned reference number 130 to the “inner housing.”
Paragraph 36, line 4 recites “first stage 220” however paragraph 35, line 2 previously assigned reference number 220 to the “final stage.” 
Paragraph 42, lines 3-5 state the final stage impeller “is permitted to flex relative outer cylindrical member 240 and final impeller stage 236,” however it is unclear what the statement means by the final impeller stage flexing relative to itself. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 12 recites “the outer surface” which lacks proper antecedent basis. The claim does not previously introduce “an outer surface.” 
	Claims 2-8 depend from claim 1 and contain its limitations and therefore are rejected for the same reason.
	Claim 8, line 3 recites “the upper shaft assembly” which lacks proper antecedent basis. Claim 8 depends from claim 1 which introduces “a first shaft assembly” but neither claim introduces “an upper shaft assembly.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as far as the claim is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over US 9,476,427 to Torkildsen et al in view of US 3,379,366 to Garnier and in further view of FR 1,537,797 to Dupain (a machine translation will be referred to herein).
In Reference to Claim 1
Torkildsen teaches:
	A contra-rotating compressor (100) for compressing a process fluid (working fluid), comprising:

	a second shaft assembly (212) disposed in the housing and rotatable about the longitudinal axis, the second shaft assembly comprising a second plurality of impellers (222) interleaved with the first plurality of impellers (see column 4, line 4 through column 5, line 19 and Figures 1-2B and 3B).

    PNG
    media_image1.png
    458
    716
    media_image1.png
    Greyscale

Torkildsen fails to teach:
	A first pair of annular seals between the final stage and an inner surface of the housing, the pair of annular seals being configured to permit relative rotation between the final stage and the housing and a third annular seal positioned between the outer surface of the final stage and an inner surface of the second shaft assembly, the third 
Garnier teaches:
	A contra-rotating compressor comprising a housing (13), a first shaft assembly (3, 4) having an outer shaft (3) with a final stage (rightmost impeller 1 in the Figure), and a pair of annular seals (19, 20) between the final stage and an inner surface (radially inner surface of housing 13) of the housing, the pair of annular seals configured to permit relative rotation between the final stage and the housing (see column 1, line 51 through column 2, line 3 and the Figure).
Dupain teaches:
	A contra-rotating compressor comprising a first shaft assembly (16, 17), a second shaft assembly (22), and an annular seal (not numbered, see the annotated Figure below) positioned between the first and second shaft assemblies, the annular seal configured to permit contra-rotation between the first and second shaft assemblies (see page 1, lines 17-25, page 2, lines 54-66 and the Figure). The annular seal is positioned between on a flange between the stages at the ends of the shaft assemblies (see the annotated Figure below).

    PNG
    media_image2.png
    552
    614
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contra-rotating compressor of Torkildsen by adding a pair of seals between the final stage and inner surface of the housing as taught by Garnier as both references are directed to contra-rotating compressors, and for the purpose of minimizing leakage around the outside of the shaft assembly, and
It would have been obvious to further modify the contra-rotating compressor of Torkildsen by adding an annular seal positioned between the first and second shaft assemblies as taught by Dupain as both references are directed to contra-rotating compressors, and for the purpose of minimizing leakage between the shaft assemblies.
	Regarding the annular seal between the shaft assemblies, Torkildsen teaches a flange extending axially from the final stage of the first shaft assembly. The second shaft assembly extends radially outward of the flange (see annotated Figure 2B of Torkildsen below). The annular seal can be added to this flange to position the seal .

    PNG
    media_image3.png
    437
    738
    media_image3.png
    Greyscale


Claim 8, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,476,427 to Torkildsen as modified by US 3,379,366 to Garnier and FR 1,537,797 to Dupain as applied to claim 1 above, and further in view of US 2015/0377358 to Groette.
In Reference to Claim 8
Torkildsen as modified by Garnier and Dupain teaches:
	The compressor of claim 1.
Torkildsen as modified by Garnier and Dupain fails to teach:
	A barrier fluid system that comprises a first barrier fluid seal assembly positioned around the upper shaft assembly and configured to receive a barrier fluid at a first pressure and a863739-v2/3226-3890025IS 18.0825 second barrier fluid seal assembly positioned around the second shaft assembly and configured to receive the barrier fluid at the first pressure.
Groette teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contra-rotating compressor of Torkildsen as modified by Garnier and Dupain by adding a barrier fluid system comprising first and second barrier fluid seal assemblies to the opposite ends of the shaft as taught by Groette as both references are directed to subsea machines with rotating shafts, and for the purpose of further preventing leakage along the shafts.
	When modifying the contra-rotating compressor of Torkildsen with the teachings of Groette, the seals would be added at opposite ends of the compressor, resulting in one seal assembly positioned around the first shaft assembly and the other seal assembly positioned around the second shaft assembly. 

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 further limits claim 1 by further defining the final stage as comprising an inner cylindrical member, an outer cylindrical member with an outlet port, an annular shoulder and an annular channel. The prior art of record fails to teach this combination of features. Torkildsen teaches a final stage which has inner and outer cylindrical members, a shoulder, and an annular channel between the cylindrical members, however the outer cylindrical member does not have an outlet port, and the annular channel does not terminate at the shoulder. 
	Claims 3-5 depend from claim 2 and contain its limitations and therefore would be allowable for the same reason.
	Claims 6 and 7 further limit claim 1 by adding a pressure balancing circuit having a first passage, a second passage, and a chamber positioned axially between the final stage and the second shaft assembly. The prior art of record fails to teach the combination of features.
	Independent claim 9 recites similar limitations as claims 6 and 7 and is allowable for the same reason.
	Claims 10-15 depend from claim 9 and contain its limitations and therefore are allowable for the same reason.
	Claim 16 is directed to a method for compressing a process fluid comprising flowing an inlet flow into a housing, rotating a first shaft assembly, rotating a second shaft assembly in the opposite direction, and applying an axially directed process fluid to each end of the second shaft assembly with the process fluid at the inlet pressure. The prior art of record fails to teach the combination of features. Specifically, Torkildsen of the second shaft assembly and at the inlet pressure. The second end of the second shaft assembly is not the end of the shaft, but rather faces the end of the first shaft assembly. Groette also teaches using process fluid taken from the outlet to apply axially directed pressure forces. 
	Claims 17-20 depend from claim 16 and contain its limitations and therefore are allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0130730 to Torkildsen teaches a contra-rotating compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745